         Case 2:20-cr-00232-RFB-EJY Document 34 Filed 08/20/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     California State Bar No. 314082
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Mario Sanchez, Jr.

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00232-RFB-EJY

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Fourth Request)
14   MARIO SANCHEZ, JR.,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Daniel Clarkson, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Katherine Tanaka, Assistant Federal Public Defender, counsel for Mario Sanchez, Jr., that the
21   Sentencing Hearing currently scheduled on August 26, 2021, be vacated and set to a date and
22   time convenient to this Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel was recently assigned to take over Mr. Sanchez’s case and
25   needs additional time to obtain records and prepare for sentencing.
26          2.      The defendant is in custody and agrees with the need for the continuance.
        Case 2:20-cr-00232-RFB-EJY Document 34 Filed 08/20/21 Page 2 of 3




 1         3.     The parties agree to the continuance.
 2         This is the fourth request for a continuance of the sentencing hearing.
 3         DATED this 19th day of August 2021.
 4
 5   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 6
 7
     By /s Katherine Tanaka/                        By /s/ Daniel Clarkson
 8   KATHERINE TANAKA                               DANIEL CLARKSON
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:20-cr-00232-RFB-EJY Document 34 Filed 08/20/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-cr-00232-RFB-EJY
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     MARIO SANCHEZ, JR.,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                        October 7, 2021 at the
     Thursday, August 26, 2021 at 9:00 a.m., be vacated and continued to ________________

12            4 00 __.m.
     hour of ___:___ p

13          DATED this 20th
                       ___ day of August 2021.

14
15
                                                RICHARD F. BOULWARE, II
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
